Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen (Pub No. US 2012/0092348 A1) in view of Mitsui et al. (Pub No. US 2018/0150989 A1) in further view of Kammachi Sreedhar et al. (Pub No. US 2020/0221063 A1).


1. A computer-implemented method comprising: 
obtaining, by a computing system, data associated with a computer-based experience (Please see in figure 7 step 702 “Obtain Selected Immersive Movie with ROI Window Data”.  In this instance, the “immersive movie” corresponds to the claimed “data associated with a computer-based experience”.  McCutchen teaches of using a computer system in [0051] “… View track definition method 600 is generally implemented by software that is stored in a computer readable medium and executed or run on a computer in conjunction with a computer-operated viewer or player of immersive movies”), wherein the computer-based experience is based on interactive real-time technology (McCutchen: In the abstract “A View Track accompanying an immersive movie provides an automatic method of directing the user's region of interest (ROI) during the playback process of an immersive movie. The user is free to assert manual control to look around, but when the user releases this manual control, the direction of the ROI returns gradually to the automatic directions in the View Track”.  
In this instance, the user asserting manual control to look around corresponds to the claimed “interactive real-time technology”); 
configuring, by the computing system, at least one virtual view within the computer-based experience in a real-time engine (McCutchen in [0029] teaches of defining a virtual view for a given display frame within a larger immersive spherical image data set, e.g. please see where McCutchen refers to [0029] “FIG. 1 shows a schematic view of a spherical field of view 100 in an immersive motion picture or movie with multiple ROI windows positioned to illustrate movement of the region of interest over multiple frames of the immersive movie … A first ROI window 102 has a center 103 and an edge 104 representing a given field of view within overall field of pixels in the spherical field of view 100”.
McCutchen in [0056] also teaches that the user may manually change the view direction and image zoom, e.g. McCutchen in [0056] states: “Optionally, the user may also select changes from a default image zoom or magnification and a default ROI direction within the overall immersive field of view.”); 
obtaining, by the computing system, data associated with an edit cut of the computer-based experience based on content captured by the at least one virtual view (This feature is taught in figure 3 of McCutchen.  In particular, an edit cut occurs when the user asserts manual control to move the viewpoint away from the automatic view track.  For example, in figure 3 the “View Track 1” corresponds to an automatic view track and at frame 3 an edit cut occurs where a manual view track 314 is added.  The manual control to add the edit cut is based upon the user’s desire to see additional view data and thus is based on content captured by the at least one virtual camera); 
generating, by the computing system, a plurality of shots that correspond to two-dimensional content from the edit cut of the computer-based experience in the real-time engine (This is shown in figure 3 where the edit cut that occurs at frame 3 results in a new manual view track 314 being created and this new view has a plurality of shots, e.g. frames 4 to 10 marked with circles that that correspond to two-dimensional content from the edit cut of the computer-based experience in the real-time engine.  The content from the view tracks is 2D because it is based upon taking 2D portions of the larger overall spherical image data, e.g. in figure 1 of McCutchen where 2D portions are shown as 104-106); and 
generating, by the computing system, data associated with a two-dimensional version of the computer-based experience with the real-time engine (This occurs in McCutchen in figure 7 at steps 712-714 where 2D frames (2D version of the computer-based experience with the real-time engine) are created for the manual view track), wherein the two-dimensional version can be rendered based on the generated data (This is taught in figures 1 and 5 where data is generated to create a series of 2D frames across an immersive spherical image data for various view tracks.  This set of 2D frames corresponds to the claimed “two-dimensional version of the computer-based experience with the real-time engine”.  
McCutchen teaches that the image data for the spherical surface is rendered, e.g. please see McCutchen in [0029] “FIG. 1 shows a schematic view of a spherical field of view 100 in an immersive motion picture or movie with multiple ROI windows positioned to illustrate movement of the region of interest over multiple frames of the immersive movie … This spherical field of view 100 can take the form of a faceted or smooth surface, rendered by any of a number of CPU and GPU components”).

McCutchen alone does not explicitly teach the remaining claim limitations.
However, McCutchen in combination with Mitsui teaches the claimed:
configuring, by the computing system, at least one virtual camera within the computer-based experience in a real-time engine and obtaining, by the computing system, data associated with an edit cut of the computer-based experience based on content captured by the at least one virtual camera (As mentioned above, McCutchen teaches of defining a virtual view in figure 1 and in [0029] being using a boundary 104 and center location 103.  This boundary and center location defines the view direction and the extent of the total field of view for that virtual view for a given portion of a spherical image surface.  It is noted however that McCutchen does not use the words “virtual camera” per se to define their virtual view in their system.  Mitsui teaches that it was known in the art to define a given virtual view for a given portion of a spherical surface using a virtual camera per se, e.g. please see Mitsui in figures 23 or 25A where a virtual camera 202 is used to define a field of view for a given portion of a larger spherical image dataset.  Also please see Mitsui in the 2nd half of [0149] “… In an example case of FIG. 23, the center of the sphere 200 is set as the origin 201, and a camera 202 is disposed outside the sphere 200 on the Z-axis passing through the origin 201 to capture and acquire a scene for generating the partial image. It should be noted that the sphere 200 is a virtual sphere, and the camera 202 is a virtual image capture, which are implemented in the computing process in the information processing apparatus 100”.  These claimed features are taught when the virtual camera of Mitsui is used to help define the ROI window size and position for the view tracks in McCutchen in order to perform the edit cut operation in McCutchen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the virtual camera as taught by Mitsui with the system of McCutchen.  This feature is obvious because often a virtual camera is often used to define and control a virtual view within computer graphics for rendering and displaying image data.  The virtual camera helps to define the view angle and field of view with respective to image data that is to be displayed.  Thus, the virtual camera forms a useful and an intuitive tool to define virtual views within 2D and 3D space for computer graphics processing.  

McCutchen in combination with Mitsui and Kammachi Sreedhar teaches the claimed:
wherein the two-dimensional version can be rendered based on -- a region marked for rendering in a timeline associated with the two-dimensional version (Kammachi Sreedhar teaches this feature in [0148] “… Therefore, a mechanism that supports multiple timelines of playback which in turn enables custom overlay playback/pause independent of the base content is needed. Accordingly, a method, apparatus and computer program product are provided in accordance with an example embodiment in order to enable multiple timeline support in playback of omnidirectional media content with overlay which in turn enables customized overlay playback behavior dependent on whether the overlay overlaps with the viewport of the user” and Kammachi Sreedhar in [0142] “Overlay is a term that refers to rendering of visual media over 360-degree video content. Videos and/or images may be overlaid on an omnidirectional video and/or image”.
According to these passages, an overlay associated with the two-dimensional version (the viewport of the omnidirectional media content in Kammachi Sreedhar) is played back when this area of the timeline is marked for rendering.  The timeline is marked for rendering when the overlay is designated to be played back for that portion of time on the timeline).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the two-dimensional version based on a region marked for rendering in a timeline as taught by Kammachi Sreedhar with the system of McCutchen as modified by Mitsui in order to allow one or more overlays to be independently controlled for display using their own timelines (Kammachi Sreedhar in [0148]).  Thus, this allows an overlay to be displayed over the omnidirectional video display in McCutchen.  This overlay may provide useful controls for the graphical user interface or to provide other useful information to the user while viewing a 360 degree video (omnidirectional media content) in McCutchen.


As per claim 2, McCutchen teaches the claimed:
2. The computer-implemented method of claim 1, wherein the computer-based experience is (McCutchen: In the abstract “A View Track accompanying an immersive movie provides an automatic method of directing the user's region of interest (ROI) during the playback process of an immersive movie. The user is free to assert manual control to look around, but when the user releases this manual control, the direction of the ROI returns gradually to the automatic directions in the View Track”.  In this instance, the user asserting manual control to look around in the immersive movie corresponds to the claimed “immersive real-time technology”).


As per claim 3, McCutchen teaches the claimed:
3. The computer-implemented method of claim 1, wherein the data associated with the two-dimensional version is interactive 2D content (Please see McCutchen in [0032] “At manual control track 315 illustrates a sample direction of view that results when an observer asserts manual control over the ROI window during playback of View Track 313. Circles denote the center locations of ROI windows, per numbered frame, with a dashed line showing the connection between the successive ROI window locations during the observer's manual control. The observer can assert manual control of the direction of view, as illustrated by manual control track 315, with any user interface control associated with the observer's computer”.  This feature is also shown in figure 3 of McCutchen where the 2D version of the data (2D frames) is interactive 2D content such that the user may interactively move the 2D view as the immersive data is displayed).

As per claim 4, McCutchen teaches the claimed:
(McCutchen in figure 3 shows that the edit cut (decision to assert manual control) results in a non-linear video editing of the playback of the immersive movie data.  In particular, the views along the manual track make up edits.  Also please see McCutchen in paragraph [0031] as well The editing software, e.g. interactive controls that enable the user to manually change the view track of the movie corresponds to the claimed “non-linear video editing software”.  McCutchen in [0051] states “FIG. 6 is a flow diagram of an immersive movie view track definition method 600 in which a view track is defined in an immersive motion picture or movie. View track definition method 600 is generally implemented by software that is stored in a computer readable medium and executed or run on a computer in conjunction with a computer-operated viewer or player of immersive movies”.  In this instance, the view track data from the non-linear video editing software (the view track definition method 600 implemented by software) is imported into the computer-operated viewer or player of immersive movies).


As per claim 6, McCutchen teaches the claimed:
Mitsui teaches the claimed:
6. The computer-implemented method of claim 1, wherein generating data associated with the two-dimensional version of the computer-based experience from the real-time engine further comprises: generating, by the computing system, at least one new shot for the two-dimensional version in an animation creation application (In figure 3 where new shots 314 for the 2D version are generated away from the View Track 1 when the user asserts manual control over the virtual view.  Also please see McCutchen in [0032]), or applying, by the computing system, one or more animation fixes to at least one shot for the two-dimensional version in the animation creation application (Animation fixes to the 2D version are applied when the manual view track is gradually adjusted back to the default view track, e.g. please see McCutchen towards the end of [0033] and in [0034].  For example, McCutchen towards the end of [0033] recites “… At manual track end 316, corresponding to frame 8 along manual control track 315, the manual control asserted by the observer is released, and a transition track 317, denoted by ovals, begins to automatically rejoin manual track end 316 with automatic View Track 313.”)

As per claim 11, the reasons and rationale for the rejection of claim 1 is incorporated herein.
McCutchen teaches the claimed:
at least one processor; and a memory storing instructions that, when executed by the at least one processor (McCutchen in [0051] “FIG. 6 is a flow diagram of an immersive movie view track definition method 600 in which a view track is defined in an immersive motion picture or movie. View track definition method 600 is generally implemented by software that is stored in a computer readable medium and executed or run on a computer in conjunction with a computer-operated viewer or player of immersive movies”.  The system of McCutchen would have to have some type of processor present in order for the software stored in memory to be executed by the computer system).

As per claim 12, this claim is similar in scope to limitations recited in claims 2 and 3, and thus is rejected under the same rationale.

As per claims 13 and 15, these claims are similar in scope to limitations recited in claims 4 and 6, respectively, and thus are rejected under the same rationale.

As per claim 16, the reasons and rationale for the rejection of claim 1 is incorporated herein.
McCutchen teaches the claimed:
A non-transitory computer readable storage medium (McCutchen in [0051] “FIG. 6 is a flow diagram of an immersive movie view track definition method 600 in which a view track is defined in an immersive motion picture or movie. View track definition method 600 is generally implemented by software that is stored in a computer readable medium and executed or run on a computer in conjunction with a computer-operated viewer or player of immersive movies”).

As per claim 17, this claim is similar in scope to limitations recited in claims 2 and 3, and thus is rejected under the same rationale.

As per claims 18 and 20, these claims are similar in scope to limitations recited in claims 4 and 6, respectively, and thus are rejected under the same rationale.


Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen in view of Mitsui in further view of Kammachi Sreedhar, Kim et al. (Pub No. US 2020/0351450 A1) and Khare et al. (Pub No. US 2007/0035665 A1).


However, McCutchen in combination with Kim and Khare teaches the claimed:
5. The computer-implemented method of claim 1, wherein generating the plurality of shots that correspond to the two-dimensional content further comprises: 
applying, by the computing system, additional set dressing and layout data to one or more frames associated with at least one shot included in the plurality of shots with the real-time engine (As mentioned above for claim 1, McCutchen teaches of generating shots with the real-time engine.  Also as mentioned above for claim 1, McCutchen allows the user to select view tracks across a spherical image data set that creates an immersive real-time environment.  McCutchen also teaches that a given view track in across a spherical image in an immersive real-time environment may be recorded for viewers who lack the access to immersive environment display devices, e.g. please see McCutchen in [0021] “FIG. 5 is a schematic view of the process of the recording of a View Track as part of the post production process”.  
McCutchen however is silent about applying additional set dress and layout data for their view track data.  Kim teaches this where additional set dressing data is applied as special video effects and layout data is applied as the background music to one or more frames associated with at least one shot.  Kim at the end of [0109] teaches of applying these effects with a real-time engine.  Kim in figure 7 shows examples of set dressing, including adding snow falling in image 720 or changing the color of snow in image 730); and 
applying, by the computing system, lighting and one or more media effects to the one or more frames, wherein the lighting and the one or more media effects are added on top of the lighting and the one or more media effects applied to the computer-based experience in the real-time engine (As mentioned above for claim 1, McCutchen teaches of generating shots with the real-time engine.  McCutchen however is silent about applying lighting and one or more media effects.  Kim in figure 7 teaches of applying media effects such as image blur in image 710, stickers in image 740 or a particle effect in image 750.  Khare teaches of adding lighting effects on top of the lighting applied, e.g. please see Khare in [0026] “… Superimposing unit 209 can be configured to superimpose special effects transmitted from the studio on the incoming video stream. Examples of such additional layers for lighting effects might be spot light effects, zooming effects, warping effects, fading effects, fast/slow replay, etc”.  The claimed features are taught when the effects applied by Kim and Khare are used with the shots generated for the computer-based experience in the real-time engine of McCutchen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the setting dressing, layout data, and media effects as taught by Kim with the system of McCutchen as modified by Mitsui and Kammachi Sreedhar in order to enhance the 2D video track that is produced by McCutchen.  The user may find it entertaining or more interesting to add these visual effects.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply lighting effects as taught by Khare with the system of McCutchen as modified by Mitsui, Kammachi Sreedhar, and Kim.  Again, the lighting effects allow the user to enhance the 2D video track that is produced by McCutchen.  The user may find it useful or more interesting to add these visual effects such as to add lighting to brighten up the video data generated for the shot.  

As per claims 14 and 19, these claims are similar in scope to limitations recited in claim 5, and thus are rejected under the same rationale.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCutchen in view of Mitsui in further view of Kammachi Sreedhar and Stokman et al. (Pub No. US 2015/0242104 A1).

As per claim 7, McCutchen does not explicitly teach the claimed limitations.
However, McCutchen in combination with Stokman teach the claimed:
7. The computer-implemented method of claim 6, further comprising: creating, by the computing system, a copy of the at least one shot prior to application of the one or more animation fixes, wherein the one or more animation fixes are applied to the copy (As mentioned above for claim 1, McCutchen allows the user to select view tracks across a spherical image data set that creates an immersive real-time environment.  McCutchen also teaches that a given view track in across a spherical image in an immersive real-time environment may be recorded for viewers who lack the access to immersive environment display devices, e.g. please see McCutchen in [0021] “FIG. 5 is a schematic view of the process of the recording of a View Track as part of the post production process”.  
Stokman teaches of a copy of the at least one shot prior to application of the one or more animation fixes, wherein the one or more animation fixes are applied to the copy, e.g. please see Stokman in [0159] “To allow a user to undo changes, the original copy of the video file may be kept along with the coordinates of the desired bounding region, in case the user (or another authorized user) wants to modify which parts of the original video are to be obscured or replaced.  The user has the option to delete the original video file entirely.”  
In Stokman, the claimed “animation fixes” corresponds to portions of the video that the user wants to obscure such as for privacy reasons.  Please see Stokman in [0136] “… the unobstructed portions thereof), appearing in the video, the desktop image (or the unobstructed portions thereof) will be obscured or replaced. For example, if a user has items (e.g., icons, playlists, or open windows containing private content) on the desktop that the user does not want visible in the video”.  The claimed feature is taught when the animation fixes and copying of Stokman is applied to the 2D recorded video track of McCutchen to allow portions of the 2D recorded video track of McCutchen to be obscured for privacy reasons).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the copying and animation fixes as taught by Stokman with the system of McCutchen as modified by Mitsui and Kammachi Sreedhar in order to allow portions of the 2D recorded video track of McCutchen to be obscured for privacy reasons (as mentioned above).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen in view of Mitsui in further view of Kammachi Sreedhar and Barnett et al. (Pub No. US 2015/0321103 A1).

As per claim 8, McCutchen does not explicitly teach the claimed limitations.
However, McCutchen and Mitsui in combination with Barnett teaches the claimed:
8. The computer-implemented method of claim 1, wherein configuring at least one virtual camera within the computer-based experience in the real-time engine further comprises: (Barnett teaches this feature in figure 2 where the head-mounted display worn by the user is able to configure the at least one victual camera within the computer-based experience in the real-time engine.  Also please see Barnett in [0034]-[0035] “Referring now also to FIG. 2, it will be understood that the field of view (340) of the HMD (320) will be in the order of 90.degree. to 100.degree … Hence the field of view (340) actually seen at any one time by the user (1) is in the order of 100.degree x 50.degree., and hence is only a small portion of the potentially viewable 360.degree x 360.degree. spherical panoramic (330) view surrounding the user” and Barnett at the end of [0038] “… At each point in time (i.e. for each video frame or pair of video frames) as the user moves their head, only the field of view visible at that moment is rendered”.
In this instance, the head-mounted display worn by the user corresponds to the claimed “at least one real-world configuration of viewing media through which the interactive real-time technology is presented”.  
The claimed feature is taught when the head-mounted display of Barnett is used to manually control the view point and manually adjust the view tracks in McCutchen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the head mounted display to control the virtual camera as taught by Barnett with the system of McCutchen as modified by Mitsui and Kammachi Sreedhar because this enables the user to turn their head to adjust their vantage point or virtual view.  Thus, this provides an easy and intuitive way to allow the user to interactively control the visible viewpoint by having the virtual camera of the immersive scene to be controlled by the head 

As per claim 9, McCutchen teaches the claimed:
9. The computer-implemented method of claim 8, wherein the rendering is performed in-editor through the real-time engine (McCutchen teaches of performing the rendering in paragraph [0029] “… A first ROI window 102 has a center 103 and an edge 104 representing a given field of view within overall field of pixels in the spherical field of view 100. This spherical field of view 100 can take the form of a faceted or smooth surface, rendered by any of a number of CPU and GPU components. As the frames of the immersive movie increment, this sphere of pixels”.
	This rendering is performed in-editor in McCutchen because McCutchen’s system acts as an editor by allowing the user to manually alter the view track away from the default automated view track during playback of the video, e.g. please see McCutchen in the abstract “A View Track accompanying an immersive movie provides an automatic method of directing the user's region of interest (ROI) during the playback process of an immersive movie. The user is free to assert manual control to look around, but when the user releases this manual control, the direction of the ROI returns gradually to the automatic directions in the View Track”.).

Response to Arguments
Applicant’s arguments, filed Nov 18, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571)272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL F HAJNIK/            Primary Examiner, Art Unit 2699